                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


KUMAR NARESH,                                           2:19-cv-12800

                    Petitioner,
       v.                                      HON. TERRENCE G. BERG

MICHAEL KLINGER, District
Director, Bureau of                              ORDER DISMISSING
Immigration and Customs                         PETITION FOR WRIT OF
Enforcement, Detroit Field                        HABEAS CORPUS
Office,

                    Respondent.

      Naresh Kumar,1 a citizen of India, is being held in immigration

detention at the Chippewa County Correctional Facility, in Sault Ste.

Marie, Michigan. He has been detained since August 22, 2018; he was
ordered removed from the United States on November 5, 2018. Kumar’s

appeal of the final order of removal is currently pending on appeal before

the Board of Immigration Appeals. He filed a writ of habeas corpus with

this Court under 28 U.S.C. § 2241 claiming that he was improperly

denied bond in violation of his rights under the Fifth Amendment’s Due

Process Clause. Kumar further challenges the length of his detention as


1The case caption refers to Petitioner as “Kumar Naresh” but portions of the habeas
petition as well as the declaration submitted by Immigration and Customs
Enforcement Deportation Officer Parminderjit Sidhu suggest Petitioner’s name is
“Naresh Kumar.” Because this petition will be dismissed, the Court will not amend
the case caption.
                                        1
well as his classification as a high-security prisoner and the conditions of

confinement he was subjected to on May 19, 2019. As relief, he requests

that this Court order his immediate release from immigration detention.

Because this Court lacks subject-matter jurisdiction to review the
Attorney General’s discretionary decision to deny Kumar bond and

instead to hold him in custody for the pendency of his removal

proceedings, it will dismiss with prejudice his application for a writ of
habeas corpus.

                            BACKGROUND

     Kumar is a citizen of India who was admitted to the United States

in 2011 as a nonimmigrant visitor in Boston, Massachusetts. See ECF

No. 6-1, PageID.36 (Parminderjit Sidhu Decl.). He was authorized to

remain in the United States only until January 20, 2012 but stayed well
beyond that date. Id. On March 16, 2018, Kumar filed a Form I-589

Application for Asylum and for Withholding of Removal with United

States Citizenship and Immigration Services (“USCIS”). Id. While that

application was pending, Kumar was arrested in Grand Rapids,

Michigan on an assault charge and held in the Kent County Jail. Id. He

was released from jail on August 21, 2018 and taken into custody by

Immigration and Customs Enforcement (“ICE”). Id. The next day, USCIS

initiated removal proceedings against Kumar. Id. He requested that an

immigration judge review his custody status and on October 2, 2018 an

immigration judge in Detroit, Michigan denied bond, finding that Kumar
                                     2
posed a danger to the community. Id. The following day, Kumar filed a

motion for reconsideration or for a new bond hearing based on a material

change in circumstances. Id. at PageID.37. A second bond hearing was

held on November 5, 2018 and the immigration judge again denied bond,
determining that Kumar posed a danger to the community as well as a

flight risk. Id. Kumar appealed that bond determination to the Board of

Immigration Appeals (“BIA”) but the appeal was denied as untimely
filed. Id. He then filed another application for asylum under the

Convention Against Torture. See id. On November 5, 2018, the

immigration judge deemed Kumar’s asylum application abandoned and

ordered his removal from the United States. Id. Kumar appealed that

decision and the BIA ultimately remanded the case back to the

immigration judge, finding that Kumar had received ineffective
assistance from his counsel, who had not filed a legible copy of the asylum

application, leading to its denial. Id. Finally, on August 26, 2019, after a

hearing, the immigration judge denied Kumar’s applications for asylum.

Id. He appealed that decision to the BIA, where it remains pending. Id.

The appellate briefs from Kumar and ICE were due to the BIA by October

11, 2019. Id. If the BIA affirms the immigration judge’s order of removal,

Kumar will likely be removed from the United States within the next

several weeks. See id. at PageID.37–38.




                                     3
                              DISCUSSION

     “The writ of habeas corpus does not act upon the prisoner who seeks

relief, but upon the person who holds him in what is alleged to be

unlawful custody.” Braden v. 30th Judicial Circuit Ct. of Ky., 410 U.S.
484, 494–95 (1973). A court therefore has jurisdiction over a habeas

petition only if it has personal jurisdiction over the petitioner’s custodian.

Id. at 405. “As a general rule, a petition should name as a respondent to
his habeas corpus petition, ‘the individual having day-to-day control over

the facility in which [the alien] is being detained.’” Roman v. Ashcroft,

340 F.3d 314, 319–20 (6th Cir. 2003) (citing Vasquez v. Reno, 233 F.3d

688, 696 (1st Cir. 2000)). This is frequently referred to as the “immediate

custodian rule.” Roman, 340 F.3d at 319–20. The immediate custodian

typically is either the warden of the facility where the alien is detained
or, in the immigration detention context, the Immigration and Customs

Enforcement (“ICE”) Director of the district where the alien is being

detained. See id. at 320. Although the warden of each detention facility

“technically has day-to-day control over alien detainees, the [ICE]

District Director for the district where a detention facility is located ‘has

power over’ alien habeas corpus petitioners” and is therefore an

appropriate respondent according to the Sixth Circuit’s decision in

Roman. See id. (citing Henderson v. I.N.S., 157 F.3d 106 (2d Cir. 1998));

see also Kholyavskiy v. Achim, 443 F.3d 946, 950 (7th Cir. 2006)

(explaining that circuits are divided on the question of whether a
                                      4
detained alien challenging his impending removal must name the

warden of his detention facility in a habeas petition, or may name an

immigration official instead).2

      Here, Petitioner has named as the only respondent in his case
Michael Klinger, District Director of the Bureau of Immigration and

Customs Enforcement for the Detroit, Michigan Field Office. Other

courts in this district interpreting the Sixth Circuit’s decision in Roman

v. Ashcroft have found that the ICE District Director is an appropriate

party to be sued in a case where the petitioner, like Kumar, is detained

pending completion of removal proceedings. See, e.g., Hamama v.

Adducci, No. 17-cv-11910, 2017 WL 2806144 (E.D. Mich. June 26, 2017);

Rosciszewski v. Adducci, 983 F. Supp. 2d 910 (E.D. Mich. 2013); Khodr v.

Adduci, 697 F. Supp. 2d 774, 776 (E.D. Mich. 2010); Uljic v. Baker, No.
06-13106, 2006 WL 2811351 (E.D. Mich. Sep. 28, 2006). As the ICE

District Director for the State of Michigan, Klinger is therefore properly

named as a respondent in this case. But the Court lacks subject-matter

jurisdiction to review the Attorney General’s discretionary bond




2 Respondent relies on Rumsfeld v. Padilla, 542 U.S. 426 (2005), which held that when
a prisoner files a habeas petition pursuant to 28 U.S.C. § 2241 the proper respondent
is generally the warden of the facility where the prisoner is being held. But Roman
counsels that, in the immigration detention context, the day-to-day control wardens
have over an alien detainee is exercised only at the direction of ICE and therefore the
ICE District Director is an appropriate individual to name as the respondent in a
§ 2241 petition. See Roman, 340 F.3d 314.
                                          5
termination and accordingly must dismiss Kumar’s petition. See 8 U.S.C.

§ 1226(e).

     The Fifth Amendment’s Due Process Clause forbids the government

from depriving any person of liberty without due process of law.
Zadvydas v. Davis, 533 U.S. 678, 690 (2001). It is “well settled” that the

Due Process Clause applies to all individuals within the United States,

including aliens, whether their presence here is unlawful or lawful.
Cuello v. Adduci, No. 10–13641, 2010 WL 4226688, at *5 (E.D. Mich. Oct.

21, 2010) (citing Zadvydas, 533 U.S. at 693). Before removal, the

authority to detain an alien is governed by 8 U.S.C. § 1226, which

provides that, “[o]n a warrant issued by the Attorney General, an alien

may be arrested and detained pending a decision on whether the alien is

to be removed from the United States.” Parlak v. U.S. Immigration and
Customs Enf’t, Case No. 05–2003, 2006 WL 3634385, at *1 (6th Cir. Apr.

27, 2006). The Attorney General “may continue to detain the arrested

alien” or release the alien on bond or conditional parole so long as the

alien has not been convicted of one of the enumerated categories of

criminal offenses or terrorist activities, which it appears from the record

Kumar has not been. 8 U.S.C. §§ 1226(a)(1), (2); 8 U.S.C. § 1226(c)(1); see

Cuello, 2010 WL 4226688 at *5 (citing Agyeman v. INS, 74 F. App’x 691,

693 (9th Cir. 2003)). This discretion is exercised in the form of an

individualized bond hearing at the outset of detention, which the alien is

entitled to under 8 C.F.R. §§ 236.1(d)(1), 1236.1(d)(1). See Cuello, 2010
                                    6
WL 4226688 at *5 (citing Contant v. Holder, 352 F. App’x 695 (3d Cir.

2009)). Whether bond is granted depends on consideration of factors such

as flight risk and danger to the community. Kira v. Jennifer, No. 01-CR-

70559-DT, 2001 WL 558231, at *2 (E.D. Mich. Mar. 29, 2001). Once the
Attorney General exercises his or her discretion by deciding whether the

alien should be detained or released on bond, the alien may seek review

of that decision by an immigration judge, as Kumar did in this case. 8
C.F.R. § 236.1(d); see Cuello, 2010 WL 4226688 at *5; Pisciotta v.

Ashcroft, 311 F. Supp. 2d 445, 449 (D.N.J. 2004); Zavala v. Ridge, 310 F.

Supp. 2d 1071, 1074 (N.D. Cal. 2004). Critically, the Attorney General’s

exercise of his or her discretion in making a bond determination

regarding aliens detained pursuant to § 1226(a) is not reviewable by this

Court. 8 U.S.C. § 1226(e). As stated by § 1226(e), “[n]o court may set aside
any action or decision by the Attorney General under this section

regarding the detention or release of any alien or the grant, revocation,

or denial of bond or parole.” The Court thus lacks subject-matter

jurisdiction to review the Attorney General’s decision to twice deny

Kumar bond.

     Even if this Court had jurisdiction to review denial of Kumar’s

bond, the Supreme Court’s decision in Jennings v. Rodriguez, 138 S. Ct.

830 (2018) expressly foreclosed any argument that Kumar is entitled to

additional periodic bond hearings under the Due Process Clause or that

the length of his detention prior to the bond hearings should inform the
                                     7
decision about whether he will be released on bond. Additionally, the

Sixth Circuit, in Ly v. Hansen, 351 F.3d 263, 268 (6th Cir. 2003), held

that pre-removal detention is permissible “for a time reasonably required

to complete removal proceedings in a timely manner.” Kumar has been
held in custody only during the pendency of his removal proceedings,

which have included several appeals to the BIA. This is not the type of

case where “actual removal is not reasonably foreseeable,” as was the
case in Ly. 351 F.3d at 273 (citing Zadvydas, 533 U.S. at 690). To the

contrary, here an immigration judge has already ordered Kumar’s

removal and that order is now pending on appeal to the BIA, with briefs

from the parties due on October 11, 2019. A final decision on whether

Kumar will be removed from the United States is likely imminent.

     Additionally, Petitioner’s claim regarding his security classification
is not cognizable because incarcerated individuals have no constitutional

right to be held in a specific security classification. Simmons v. Curtin,

No. 10–cv–14751, 2010 WL 5279914, at *2 (E.D. Mich. Dec. 17, 2010)

(citing Olim v. Wakinekona, 461 U.S. 238, 245–46 (1983)). Similarly, his

challenge to the conditions of confinement that existed on a particular

night during his detention must be litigated via a civil rights suit, not a

habeas petition. See Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004).

Habeas petitions submitted pursuant to § 2241 may challenge only the

fact of conviction or detention, or the duration of the petitioner’s sentence.


                                      8
                           CONCLUSION

     For these reasons, Petitioner Naresh Kumar’s petition for a writ of

habeas corpus under 28 U.S.C. § 2241 is DISMISSED with prejudice.


Dated: October 24, 2019    s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE




                                   9
